Citation Nr: 1518405	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-15 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  


FINDINGS OF FACT

1.  A right ear hearing disability was not manifested during the Veteran's period of active duty and is not shown to be related to such period of active duty; and right ear sensorineural hearing loss was not compensably disabling within a year of separation from active duty.

2.  A left ear hearing disability existed prior to active service, and a left ear hearing loss disability did not increase in severity during active duty service.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by active service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in May 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

The Veteran seeks service connection for bilateral hearing loss.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  If a preexisting disorder is "noted" on entering service, the veteran has the burden of showing an increase in disability during service. If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096 .

Sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

Service department records prior to October 31, 1967, used American Standards Association (ASA) units.  Given that VA and the Department of Defense now use International Standards Organization (ISO) units the audiometric findings made prior to October 31, 1967 noted below are converted in the parenthesis.  

At the Veteran's September 1965 induction examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
5 (15)
20 (25)
LEFT
75 (90)
75 (85)
65 (75)
75 (85)
75 (80)

In light of these left ear findings at induction it is evident that the appellant had a preexisting left ear hearing loss at entrance.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.306, 3.385.  As such, to award service connection the Veteran has the burden of showing an increase in his left ear disability during service.  Wagner, 370 F.3d at 1096 .

The Veteran presented in October 1966 with report that he had been partially deaf most of his life in his left ear.  At an audiological evaluation in October 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
10 (20)
15 (25)
15 (20)
LEFT
80 (95)
85 (95)
    75 (85)

85 (90)

A October 1966 ear nose and throat clinic record notes that the Veteran had a unilateral left profound hearing loss since either early childhood or perinatal period.  The provider noted that insofar as the Veteran was aware, he had never heard in the ear.  After physical examination, the Veteran was diagnosed as having a profound left ear sensorineural hearing loss which existed prior to service.  The Veteran was placed an H-3 profile, and it was recommended that he be restricted from exposure to continuous hazardous noise or gunfire and fitted with an ear plug for his one remaining good ear.

On the audiological evaluation at separation in August 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
5 (15)

15 (20)
LEFT
75 (90)
85 (95)
  65 (75)

75 (80)

At a July 2011 VA examination, an audiometric examination revealed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
60
70
LEFT
105
105
105
105
105

Thus, the evidence shows that the Veteran now has a hearing loss disability in each ear for VA purposes.

Right ear hearing loss

With respect to whether service connection is in order for a right ear hearing loss, the service medical records reveal normal hearing at all times for VA purposes.  38 C.F.R. § 3.385.  Thus, the Board concludes that incurrence of a right ear hearing loss is not factually shown during service.  

While a sensorineural hearing loss can be service-connected if the disorder is compensably disabling within a year of separation from active duty, the first medical evidence of a right ear hearing loss in the record is not until many years after the Veteran's discharge from service.  The earliest post-service medical records in the record are dated in 2003.  In addition, at the July 2011 VA examination, the Veteran reported that he was first aware of impaired hearing in the early 1970s.  Thus, in light of the lack of any relevant history reported between 1967 and the early 1970s, service connection is not warranted for a right ear hearing loss.  

In reaching this decision it is well to note that no medical professional has ever related a right ear hearing loss to the Veteran's appellant's military service.  In fact, the July 2011 VA examiner explicitly concluded that it was less likely as not that the Veteran incurred a hearing loss from exposure to noise in military service.  The examiner noted that a comparison of the 1965 to 1967 hearing tests revealed no change in his hearing loss.  The examiner also noted that the Veteran had worked around hazardous noise, the appellant worked as an auto mechanic postservice after his release from active service and was first aware of impaired hearing in the 1970s.

The medical evidence does not show treatment or diagnosis of a right ear hearing problem until many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  

Thus, the record is absent for evidence of in-service incurrence of a right ear hearing loss for VA purposes, absent for evidence of a compensably disabling right ear sensorineural hearing loss within a year following separation from active duty, absent for evidence of continuity of right ear hearing loss symptomatology, and absent for medical evidence of a nexus between service and currently diagnosed right ear hearing loss.   

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for right ear hearing loss.

Left ear hearing loss

As noted above, in light of the left ear hearing loss shown the presumption that his left ear hearing was sound at induction is rebutted, and the appellant has the burden of showing an increase in his left ear disability during service.

In this case, the Veteran's service separation examination showed a very slight decrease in hearing acuity (10 decibel loss at 1000 Hertz) over his hearing acuity at entrance.  Significantly, at separation the examiner specifically stated that the appellant's hearing loss was the same at separation as it was when he was inducted into service.  Further, the July 2011 VA examiner opined that a comparison of the 1965 and 1967 examinations revealed no change in the hearing in either ear, and that it was less likely than not that the appellant had a hearing loss due to service.  Finally, when looking at the provisions of 38 C.F.R. §§ 4.85 and 4.86 (2014) and how hearing impairments are evaluated it is evident that there was no change.  As there is no competent evidence to the contrary, and as the appellant has failed to meet his burden of showing inservice aggravation under the Wagner doctrine, there is no basis to service connect his left ear hearing loss.

The representative has argued that because the July 2011 VA examiner did not include a controlled speech discrimination test (Maryland CNC), a remand is necessary.  VA's Rating Schedule evaluates impairment of auditory acuity (hearing loss) pursuant to the provisions set forth at 38 C.F.R. § 4.85 (2014) and that under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Because this is not a claim for an increased evaluation, and because the speech discrimination score in July 2011 is not relevant to whether the Veteran's current hearing loss was incurred in or aggravated by service, a remand is not necessary.

Although the Veteran contends that his current hearing impairment is related to his service and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his current hearing impairment, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


